NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEAH S. CALDWELL,                               No. 19-17066

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01357-TLN-AC

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Leah S. Caldwell appeals pro se from the district court’s judgment

dismissing her action alleging, among other violations, claims under the Civil

Rights Act of 1866 and the Foreign Intelligence Surveillance Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal of an action as frivolous. Denton v. Hernandez, 504 U.S.
25, 33 (1992). We affirm.

      The district court did not abuse its discretion by dismissing Caldwell’s

action as frivolous because the action lacked an arguable basis either in law or in

fact. See id. at 31-33 (discussing the meaning of “frivolousness”).

      The district court did not abuse its discretion by dismissing Caldwell’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that a district court may dismiss

without leave to amend when amendment would be futile).

      We reject as without merit Caldwell’s contentions that the district court

should have disqualified itself, or permitted discovery or an evidentiary hearing.

      Caldwell’s motion to update the appellees is denied.

      AFFIRMED.




                                          2                                   19-17066